 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    BGH HOLDINGS, LLC, et al.,                               Case No. 18-CV-1408-RSL

10                          Plaintiffs,                        ORDER GRANTING
11                     v.                                      MOTION FOR LEAVE TO
                                                               FILE REPLY
12    DL EVANS BANK,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Leave to File Reply to
16 Plaintiffs’ Response to the December 9, 2019 Order to Show Cause.” Dkt. #115. On December
17 9, 2019, the Court ordered plaintiffs to show cause why their complaint should not be dismissed
18 for lack of subject matter jurisdiction under the Rooker-Feldman doctrine. See Dkt. #107.
19 Plaintiffs responded to the Court’s Order on December 30, 2019. See Dkt. #109. Defendant
20 now seeks leave to file a brief reply to that response. See Dkt. #115 (Ex. A).
21         The Court, having considered defendant’s motion and all other papers submitted in
22 support of and in opposition, hereby GRANTS defendant’s motion and directs it to submit its
23 reply on or before February 10, 2020. The Clerk of Court is directed to note plaintiffs’ response
24 to the Court’s Order to Show Cause (Dkt. #109) for consideration on February 14, 2020. The
25 Court will accordingly permit plaintiffs to file a reply to defendant’s brief of no more than three
26 pages on or before February 14, 2020.
27         //
28         //

     ORDER GRANTING MOTION FOR LEAVE TO FILE REPLY - 1
 1        DATED this 5th day of February, 2020.
 2
 3
 4
 5                                                A
                                                  Robert S. Lasnik
 6                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR LEAVE TO FILE REPLY - 2
